Mr. Presiding Justice Wright delivered the opinion of the court. This was a suit by appellee against appellants to recover back $105 paid to the latter upon a piano which had been sold and warranted. The verdict was for $50, upon which the court gave judgment against appellants and this appeal followed. There was conflict of evidence as to the condition of the instrument, and how its bad condition was produced. The instrument was returned to appellants, and there is controversy whether it was accepted by appellants upon its return. We are disposed to accept the verdict of the jury as decisive of all these questions of fact, in the absence of prejudicial rulings of the court, and we find none, either in the rulings upon the evidence, or the instructions to the jury, although the appellants complain in those respects. The appellants set off the rental value of the piano for the time it was in appellee’s possession, and we think the verdict does substantial justice between the parties. The judgment of the County Court will be affirmed.